 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8      NAJIB ALI ADEN,
                                                          NO. C18-1441RSL
 9                                  Petitioner,
10             v.                                         ORDER SUPPLEMENTING THE
                                                          RECORD
11      KIRSTJEN NIELSEN, et al.,
12                                 Respondents.
13

14
            On June 20, 2019, the Court directed defendants to reopen the removal
15
     proceedings against petitioner and hold a bond hearing. The Immigration Judge (“IJ”)
16
     denied petitioner’s renewed request for bond, and petitioner has filed a motion seeking
17
     review of that determination for legal error. Dkt. #17. Defendants seek to supplement
18
     audio recording of the bond hearing with a memorandum of decision written by the IJ
19
     after petitioner’s motion for review was fully briefed. Dkt. #26. Petitioner opposes the
20
     request, arguing that the administrative record of the bond hearing is complete and
21

22   should not be supplemented with the IJ’s post-appeal justifications for the decision.

23          The bond issue comes before the Court under its habeas jurisdiction and/or its

24   inherent powers. While the evidentiary value of a post-appeal memorandum may be

       ORDER SUPPLEMENTING
       THE RECORD - 1
 1   limited, whether the bond proceeding was constitutionally flawed or violated the

 2   Court’s prior order will be determined on the record as a whole. Because petitioner did
 3   not have an opportunity to address the IJ’s written analysis in his motion for review, the
 4
     Court will consider the arguments and criticisms raised in his opposition (Dkt. #27)
 5
     when deciding the underlying motion to enforce.
 6

 7
            For all of the foregoing reasons, defendants’ motion to supplement the record
 8
     (Dkt. # 26) is GRANTED.
 9

10
            Dated this 24th day of September, 2019.
11

12
                                                      A _______
                                                      Robert S. Lasnik
13
                                                      United States District Judge
14

15

16

17

18

19

20

21

22

23

24

       ORDER SUPPLEMENTING
       THE RECORD - 2
